Title: To John Adams from Francis Dana, 12 May 1783
From: Dana, Francis
To: Adams, John


Dear Sir
St: PetersbourgMay 1st. 1783. O.S. [12 May N.S.]

I sent to your Care by the last Post thrô this same Channel a Copy of the Memorial which I presented on the 27th. ult: to the Vice Chancellor, and of my Letter to him accompanying it. I now send you fair and complete Copies of them. If you shou’d not have forwarded the first Copy of the Memorial when this second comes to your hands, you will be pleased not to send it on at all, not only because it is in too slovingly a Condition, but it is incomplete also. If you will take the Trouble to compare them together, you will find that there is a material Paragraph omitted in the first, which closes my Reply to the second part of the Answer; relative to the Date of my Letter of Credence. I send a third Copy by this post to Messrs: De la Lande & Finje, to be fowarded from Holland; which perhaps may save Mr: Thaxter the Trouble of making out a Copy, as I had desired— The Memorial is a plain unadorned thing, but if the reasoning is just, I shall be satisfied with it: and I wish it may have the effect I think it ought to have.
Your Son has never written to me since his Letter from Copenhagen, thô he remained as I find by the publick prints, several days at Hamborough. I hear nothing of him since he left that place, but have no doubt he has safely arrived with you long before this time. I want his account of the Route &c which he has made, and which he promised to send me. It wou’d have been very useful to me, as I propose to take the same Route on my Return to America. The time of my Departure will depend upon the Answer I may receive to my Memorial. I have no intention to sacrifice another Year of my life, in the manner I have already done near Two Years of it in this Country. I hope Almighty God has created me for some more useful purpose. If not, I shou’d be ashamed of my Existence. I cannot write to you in confidence by this opportunity, and will thereof add nothing more than that I am with great Respect. &c &c
